                 Case 2:18-cv-00742-JCC Document 72 Filed 04/21/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   S.L. ANDERSON & SONS, INC. et al.,                     CASE NO. C18-0742-JCC
10                             Plaintiffs,                  ORDER
11          v.

12   PACCAR, INC. et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendants’ motion to dismiss Plaintiffs’ claim
16   for breach of express warranty with prejudice (Dkt. No. 70). On November 13, 2018, the Court
17   dismissed Plaintiffs’ claim for breach of express warranty under Wisconsin law without
18   prejudice and with leave to file an amended complaint within 30 days. (Dkt. No. 55.) Plaintiffs
19   did not file an amended complaint, and Defendants now move to dismiss Plaintiffs’ claim for
20   breach of express warranty under Wisconsin law with prejudice. (Dkt. No. 70.) Plaintiffs have
21   filed a notice of non-opposition to Defendants’ motion to dismiss. (Dkt. No. 71.)
22          Having thoroughly considered the parties’ briefing and the relevant record, the Court
23   hereby GRANTS Defendants’ motion to dismiss (Dkt. No. 70) and DISMISSES Plaintiffs’ claim
24   for breach of express warranty under Wisconsin law with prejudice.
25          //
26          //


     ORDER
     C18-0742-JCC
     PAGE - 1
              Case 2:18-cv-00742-JCC Document 72 Filed 04/21/20 Page 2 of 2




 1          DATED this 21st day of April 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0742-JCC
     PAGE - 2
